DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 3/11/2022. Claims 1-10 and 12-14 are currently pending. Claims 12-14 are newly added. The cancelation of claim 11 is acknowledged. Claim 1 has been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 2018/0339796 A1) in view of Gold (US 10081527 B2).
Regarding claim 1, Bai discloses an opening assembly for a package holding containers and for use with an apparatus for the handling and filling of said containers, the opening assembly comprising: at least one clamp (para. 0029, the film tearing fixture) arranged upstream of an opening (6 – Fig. 2) that is formed on a separation wall (the wall in which 6 – Fig. 2 is formed) separating a first environment (2 – Fig. 2) from a second environment (3 – Fig. 2), the first and second environments being disposed upstream and downstream, respectively, relative to said opening (see Fig. 2), wherein said clamp is positioned adjacent to the opening and clamps a portion of an edge of a film in the first environment, and wherein the covering film is removed from the container by the clamp while the package passes through the opening moving from the first environment to the second environment (see note below). Note that the limitation “for use with an apparatus for the handling and filling of said containers, said package comprising a tub provided with a covering film, the tub containing an internal nest of the containers” is a recitation of intended use and the limitation “clamps a portion of an edge of the covering film in the first environment, and wherein the covering film is removed from the tub by the clamp while the package passes through the opening moving from the first environment to the second environment” is a recitation of functional language. A recitation of the intended use of the claimed invention or functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or function, then it meets the claim. In this case, the opening assembly of Bai is capable of being used a package comprising a tub provided with a covering film, wherein the tub contains an internal nest of the containers. Furthermore, since Bai discloses in para. 0029 that the clamp is disposed on the robot (7 – Fig. 1) and para. 0024, lines 14-21 discloses that the robot delivers materials to a second robot (8 – Fig. 1) through the opening, the clamp of Bai is capable of clamping a portion of an edge of a covering film in the first environment, and wherein the covering film is removed from the tub by the clamp while the package passes through the opening moving from the first environment to the second environment.
	However, Bai does not expressly disclose that the first and second environment are sterile environments.
	Gold teaches an opening assembly comprising at least one clamp (113 – Fig. 1) disposed in a sterile environment (120 – Fig. 1, col. 1, lines 24-31, and col. 4, lines 31-38). Since Bai in para. 0002, lines 7-9 and para. 0024, lines 26-35 discloses that the first and second environments are high-clean level environments, one of ordinary skill in the art, upon reading the teaching of Gold, would have immediately recognized that a sterile environment is a high-clean level environment and that the first and second environment of Bai could be realized by being sterile environments as taught by Gold in order to reduce contamination to the maximum extent possible.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second environments of Bai to be sterile environments as taught by Gold in order to reduce contamination to the maximum extent possible.

Bai, as modified by Gold, further teaches:
	Claim 2, that said clamp (para. 0029, the film tearing fixture, Bai) can translate, along a direction substantially perpendicular to a direction of advancement of the package due to the action of an actuator, between a first configuration and a second configuration, in which the clamp is raised from the package by a distance equal to at least the length of the covering film, once the covering film has been completely removed from the package and such package is fully contained in the second environment (the film tearing fixture is disposed on robot arm 7 – Fig. 1, since the robot arm is capable of moving perpendicularly, once the robot arm has transferred the container to the second robot arm 8 – Fig. 1, the first robot arm is capable of moving the covering film perpendicularly such that it is raised by a distance equal to at least the length of the covering film, Bai).

	Claim 4, a handling device (71 – Fig. 4, Bai) provided at an end with coupling elements for the package, such handling device being suitable for moving the package through the opening (para. 0028, lines 1-4 and 9-13, Bai).

	Claims 6 and 7, the apparatus for the handling and filling of said containers has securing elements for securing the package in order to prevent it from lifting during the removal of the covering film and the apparatus for the handling and filling of said containers is a robot. Note that the apparatus for the handling and filling of said containers is not a positively recited element. In this case, the opening assembly of Bai is capable of being used with such an apparatus.

	Claim 9, a pair of spaced apart containment shoulders (see Fig. 4, 71 has two shoulders, Bai) arranged to guide the package while the package moves through the opening (71 – Fig. 4 is disposed on 7 – Fig. 1, para. 0028, lines 1-4, Bai, since 7 moves containers through the opening and 71 holds the container, the shoulders are interpreted as arranged to guide the package while the package moves through the opening).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 2018/0339796 A1) in view of Gold (US 10081527 B2) and Applicant Admitted Prior Art (AAPA). Note that Official Notice was taken in the Office action dated 11/3/2020 in claims 8 and 10. Since applicant has not challenged the Official Notice in the response dated 3/3/2021, the Official Notice has become applicant admitted prior art.
	Regarding claim 8, Bai, as modified by Gold, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Bai, as modified by Gold, does not expressly teach a programmable control and management unit.
	In this case, as admitted by applicant, it is old and well-known in the art to control elements such as a clamp using a programmable control and management unit.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the opening assembly of Bai and Gold to comprise a programmable control and management unit for the controlled movement of the clamp in order to automate the functioning of the clamp.

	Regarding claim 10, Bai, as modified by Gold, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Bai, as modified by Gold, does not expressly teach that the pressure with the second environment is higher than the pressure in the first environment.
	In this case, as admitted by applicant, it is old and well-known in the art to provide a pressure differential between a two environments in order to prevent contaminants from entering the environment with the higher pressure.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the opening assembly of Bai and Gold such that the second environment has a higher pressure than the first environment in order to prevent contaminants from entering the second environment. Note that this would necessarily result in a constant flow gas through the opening from the second environment to the first environment as the package passes through the opening.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai (US 2018/0339796 A1).
	Regarding claim 12, Bai discloses an opening assembly for opening a package having a covering film, the opening assembly comprising a separation wall (the wall in which 6 – Fig. 2 is formed) separating a first environment (2 – Fig. 2) from a second environment (3 – Fig. 2), the separation wall being provided with an opening (6 – Fig. 2) that puts the first environment in communication with the second environment (the opening is between the first and second environment, thus it places the two environments in communication); a clamp (para. 0029, the film tearing fixture) arranged in the first environment, the clamp being positioned adjacent the opening and arranged to clamp a portion of the film while the package is in the first environment (para. 0029, the film tearing fixture is disposed on 7 – Fig. 1; since 7 – Fig. 1 is adjacent the opening in the first environment, the film tearing fixture is adjacent the opening and arranged to clamp a portion of the film while the package is in the first environment); and wherein the covering film is removed from the package within the first environment by the clamp while the package passes through the opening moving from the first environment to the second environment (as noted above, since 7 – Fig. 1 delivers materials to the second environment by passing the package through the opening, the clamp is capable of removing the covering film from the package while the package passes through the opening).

	Regarding claim 14, Bai further discloses a handling device (7 – Fig. 1) which moves the package through the opening (6 – Fig. 2) from the first environment (2 – Fig. 2) to the second environment (3 – Fig. 2) while the clamp (para. 0029, the film tearing fixture) is removing the covering film (para. 0024, lines 14-21; as noted above, the clamp is disposed on the handling device and the handling device delivers the package from the first environment to the second environment through the opening).

Allowable Subject Matter
Claims 3 and 5 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
	Regarding claims 1 and 12, applicant argues that the combination of Bai and Gold fail to disclose removing a covering film from the tub as the package moves from the first environment to the second environment passing through the opening since the film tearing fixture of Bai appears to expressly preclude film removal from the second environment with Bai suggesting that film removal takes place well before the tray goes through the opening. Furthermore, Fig. 4 does not show film being removed at the opening.
	In response, as discussed in the rejection of claim 1 above, the removal of the film as it passes through the opening is a recitation of functional language. Since the clamp (film tearing fixture) of Bai is located on a robot arm and the robot arm transfers the package to the second environment, the clamp of Bai is fully capable of removing the film and the package is being passed from the first environment to the second environment. It is also noted that Bai does not depict the clamp in the drawings, but simply mentions it in the written description. Fig. 4 cannot be relied as evidence that the clamp cannot remove the film from the package as the package moves between the two environments because there is no indication from Bai that Fig. 4 is a complete depiction of the robot arm, indeed it is clear that the depiction is incomplete since only select elements are depicted. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claims 1 and 12, applicant argues that it would not be obvious to modify the combination of Bai and Gold such that the clamp removes the film as the package moves from the first environment to the second environment since Bai teaches a two component arrangement during the transfer through the opening and one would have to discard at least one of those expressly taught fixtures and substitute a clamp mechanism to remove the film. Furthermore, one would have to ignore what appear to be the express teachings of Bai in which the film is removed well before the tray is transferred through the opening.
	However, it is noted that the current rejection does not rely on any modification to the clamp or handling apparatus of Bai. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
4/29/2022